Case 5:18-cv-00167-FPS-JPM Document 80 Filed 12/02/19 Page 1 of 3 PageID #: 1903



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  KEITH JAY FISCHER and
  DAWN MARIE FISCHER,
            Plaintiffs,
  v.                                                    CIVIL ACTION NO. 5:18-CV-167
                                                        JUDGE FREDERICK P. STAMP, JR.

  STATE FARM MUTUAL AUTOMBILE
  INSURANCE COMPANY,
           Defendant.


                 DEFENDANT, STATE FARM MUTUAL
           AUTOMOBILE INSURANCE COMPANY’S BIOGRAPHICAL
                    SKETCH OF EXPERT WITNESS

                NOW COMES Defendant, State Farm Mutual Automobile Insurance Company

 (“State Farm”), by counsel, Tiffany R. Durst, Esq., Nathaniel D. Griffith, Esq., and the law firm

 of Pullin, Fowler, Flanagan, Brown & Poe, PLLC, pursuant to the Court’s Order Granting Joint

 Motion Joint Motion to Vacate Scheduling Order as Framed, Directing Parties to File Notice

 Regarding Mediation, and Third Amended Scheduling Order [Dkt No. 37], and discloses the

 biographical sketch for the following expert witness State Farm intends to call at the trial of this

 matter:

                1.      J. Rudy Martin, Esq. (“Mr. Martin”)
                        1531 Clark Road
                        Charleston, West Virginia 25314
                        Telephone: (304) 539-8212
                        RMartin1751@icloud.com

                Mr. Martin is currently a practicing attorney licensed in the State of West Virginia.

 However, Mr. Martin had fourteen (14) years of experience in the insurance industry prior to law

 school, where he attained the Chartered Financial Consultant, Chartered Life Underwriter,

 Chartered Property and Casualty Underwriter and Life Underwriter Training Counsel Fellow
Case 5:18-cv-00167-FPS-JPM Document 80 Filed 12/02/19 Page 2 of 3 PageID #: 1904



 professional designations. Additionally, during his tenure in the insurance industry, Mr. Martin

 worked as both a captive and independent insurance agent, selling all lines of insurance, including

 personal and commercial property and casualty insurance. He also worked as a sales and agency

 manager hiring, training and supervising insurance agents.         As a manager, Mr. Martin had

 significant interaction with both underwriters on new business issues, as well as claim handlers on

 issues related to claims filed by agency clients.

                During his years as a practicing attorney, Mr. Martin has been hired on numerous

 occasions to directly adjust claims for both insurance companies as well as claimants, serving on

 occasion as the insurance adjuster adjusting the claims to a conclusion and, where necessary,

 negotiating claim resolution. Mr. Martin holds an adjustor’s license in the State of West Virginia.

                For further specifics as to Mr. Martin’s professional experience, a biographical

 sketch is attached as “Exhibit A.”

                Dated this 2nd day of December, 2019.
                                                    Defendant,    State   Farm    Mutual
                                                    Automobile Insurance Company,
                                                    By Counsel:

                                                         /s/ Tiffany R. Durst
                                                         Tiffany R. Durst, State Bar No. 7441
                                                         Nathaniel D. Griffith, State Bar No. 11362

 PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC
 2414 Cranberry Square, Morgantown, West Virginia 26508
 Telephone: (304) 225-2200 | Facsimile: (304) 225-2214




                                                     2
Case 5:18-cv-00167-FPS-JPM Document 80 Filed 12/02/19 Page 3 of 3 PageID #: 1905




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


  KEITH JAY FISCHER and
  DAWN MARIE FISCHER,

                 Plaintiffs,

  v.                                                   CIVIL ACTION NO. 5:18-CV-167
                                                       JUDGE FREDERICK P. STAMP, JR.

  STATE FARM MUTUAL AUTOMBILE
  INSURANCE COMPANY,

                 Defendant.

                               CERTIFICATE OF SERVICE

        The undersigned, counsel of record for Defendant, does hereby certify on this 2nd day of
 December, 2019, that a true copy of the foregoing “DEFENDANT, STATE FARM MUTUAL
 AUTOMOBILE INSURANCE COMPANY’S BIOGRAPHICAL SKETCH OF EXPERT
 WITNESS” was served upon opposing counsel by electronically filing it with the Clerk of the Court
 using the CM/ECF system, which will send notification of such filing to:
                                          Scott S. Blass
                                        Erica Cross Conti
                                        Bordas & Bordas
                                       1358 National Road
                                       Wheeling, WV 26003

                                         David F. Cross
                                        Cross Law Office
                                        727 Charles Street
                                       Wellsburg, WV 26070

                                                      /s/ Tiffany R. Durst
                                     Tiffany R. Durst, State Bar No. 7441
                                     Nathaniel D. Griffith, State Bar No. 11362
 PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC



                                                 3
